Citation Nr: 1813326	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-25 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a compensable initial rating for status-post umbilical hernia repair with residual adhesion pain and scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1983 to July 1989 and from September 1991 to June 2010.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In September 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a compensable initial rating for status-post umbilical hernia repair with residual adhesion pain and scars.  The disability is currently rated under 38 C.F.R. § 4.114 (2017), Diagnostic Code 7339, which relates to postoperative ventral hernias, and 38 C.F.R. § 4.118, Diagnostic Code 7802, which relates to scars not of the head, face, or neck, that are superficial or linear.

The Veteran testified at the September 2017 Board hearing that his service-connected residuals of umbilical hernia repair manifest in adhesions that are painful and irritating and cause a pulling sensation that prevents him from performing certain actions.  He also testified that he is occasionally colic, occasionally has nausea, and has constipation.  He further testified that the seven scars associated with the umbilical hernia repair surgeries are "irritating."  A review of the record reveals that a May 2010 CT of the abdomen showed no evidence of a hernia, but did show possible small bowel adhesions.  At a June 2010 VA general medical examination, the Veteran reported experiencing a pulling sensation on the right side of the umbilicus.  The June 2010 VA examiner diagnosed the Veteran with a history of umbilical hernia repair with residual adhesion pain and residuals scars without scar pain.  Accordingly, the record indicates that the Veteran's service-connected residuals of umbilical hernia repair include adhesions of the peritoneum, which are rated under 38 C.F.R. § 4.114, Diagnostic Code 7301.

Although the June 2010 VA examiner noted that the Veteran has adhesions, he did not provide information adequate to rate the Veteran's disability under Diagnostic Code 7301.  In addition, a June 2014 VA hernias examiner noted the Veteran's reports of tugging pain on the right side of the abdomen, but concluded, "A separate peritoneal adhesions DBQ [disability benefits questionnaire] is NOT needed as the veteran has no clinical signs of peritoneal adhesions, no history of bowel obstruction.  Latest CT abdomen January 2013 does not mention any peritoneal adhesions."  However, a review of the January 2013 CT of the abdomen report reveals that there does not appear to be any findings that would rule out the possibility of peritoneal adhesions.  Moreover, Diagnostic Code 7301 lists pulling pain, colic, nausea, and constipation, all of which the Veteran has endorsed, as symptoms of peritoneal adhesions.  Therefore, the June 2014 VA examiner's conclusion that a peritoneal DBQ need not be completed is inconsistent with the record and renders the June 2014 VA examination report inadequate for decision-making purposes.  As such, the Board finds that the record does not contain adequate information to rate the Veteran under all potentially relevant diagnostic codes, and that the case must therefore be remanded so that the Veteran may be provided another examination as to his service-connected residuals of umbilical hernia repair.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board notes that the Veteran's testimony that the scars associated with the umbilical hernia repair surgeries are "irritating" suggests that the scars may be unstable and/or painful or have other effects.  As such, the examination provided on remand should also include a full examination of the scars associated with the Veteran's service-connected residuals of umbilical hernia repair.

In addition, at the September 2017 Board hearing, the Veteran testified that he receives treatment for his service-connected residuals of umbilical hernia repair from Balboa Medical and receives primary care treatment from San Diego Medical Group.  On remand, efforts to further identify, obtain authorization of release of, and obtain any relevant records from Balboa Medical and/or San Diego Medical Group must be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-4142, Authorization to Disclose Information to VA, and a VA Form 21-4142a, General Release for Medical Provider Information to VA, to identify all outstanding, relevant treatment records from private and non-private health care providers.  The letter accompanying the VA Form 21-4142 should inform the Veteran that VA is particularly interested in records from Balboa Medical and San Diego Medical Group that are relevant to his service-connected status-post umbilical hernia repair with residual adhesion pain and scars.  All attempts to obtain any records so identified must be documented in the record.  The Veteran must be notified of any inability to obtain the requested documents and should be informed that he may submit directly to VA any such records he may have in his possession.  See 38 C.F.R. § 3.159(c)(1).  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his status-post umbilical hernia repair with residual adhesion pain and scars.  Any tests and evaluations the examiner deems necessary to provide the information requested herein must be performed.  The examination report must include all information required to rate the service-connected disability under 38 C.F.R. § 4.114, Diagnostic Codes 7301 and 7339, which pertain to adhesions of the peritoneum and to postoperative ventral hernias, respectively, and under 38 C.F.R. § 4.118, Diagnostic Codes 7802 through 7805, which pertain to scars not of the head, face, or neck.

In regard to adhesions of the peritoneum, the examiner should indicate whether the Veteran's condition results in:

a) mild impairment;

b) moderate impairment with pulling pain on attempting to work or aggravated by movements of the body, or occasional episodes of colic pain nausea constipation to include alternating with diarrhea, or abdominal distention;

c) moderately severe impairment with partial obstruction manifested by delayed motility of a barium meal and episodes of severe colic distention, nausea, or vomiting; or

d) severe impairment with definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.

The examiner must indicate that the record was reviewed.  Any opinion given must be supported by appropriate rationale.

3.  After completion of the above, review the expanded record, including the evidence entered since the supplemental statement of the case, and determine whether a compensable initial rating may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

